                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

ENRIQUE E. QUINTANA, #15321-035                    §
VS.                                                §             CIVIL ACTION NO. 6:18cv191
                                                                       CRIM NO. 6:11cr25
UNITED STATES OF AMERICA                           §

                                    ORDER OF DISMISSAL

        Movant Enrique Quintana, a federal prisoner confined at the United States Penitentiary in

Tucson, Arizona, brings this motion to vacate, set aside, or correct his federal sentence pursuant

to 28 U.S.C. § 2255. The motion was referred to the United States Magistrate Judge, the Honorable

Judge John D. Love, for findings of fact, conclusions of law, and recommendations for disposition

of the case.

        The court has conducted a careful de novo review of record and the Magistrate Judge’s

proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall “make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). Upon such de novo review, the court has

determined that the Report of the United States Magistrate Judge is correct and Movant’s

objections are without merit. Accordingly, it is

        ORDERED that Movant’s objections, (Dkt. #18), are overruled and the Report of the

Magistrate Judge, (Dkt. #9), is ADOPTED as the opinion of the District Court. It is also

        ORDERED that the above-styled civil action is DISMISSED with prejudice. Moreover,

it is

        ORDERED that Movant Quintana is DENIED a certificate of appealability sua sponte.

Finally, it is

                                                   1
     ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

     SIGNED this the 4 day of April, 2019.




                                 ____________________________
                                 Thad Heartfield
                                 United States District Judge




                                             2
